727 N.W.2d 613 (2007)
Harry POWELL, Plaintiff/Counter-Defendant-Appellee,
v.
Ron NEWMAN, Defendant/Counter-Plaintiff-Appellee, and
Johnnie Player, Defendant/Counter-Plaintiff-Appellant.
Docket No. 132533. COA No. 262621.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the October 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.